Exhibit 10.1

 
7% SENIOR SECURED NOTE PURCHASE AGREEMENT
 
This 7% Senior Secured Note Purchase Agreement (this “Agreement”) is dated as of
March 29, 2006, among VendingData Corporation, a Nevada corporation (the
“Company”), and Bricoleur Partners, L.P., Bricoleur Enhanced, L.P., BRIC 6, L.P.
and Bricoleur Offshore Ltd. (each, including its successors and assigns, a
“Lender” and collectively the “Lenders”).
 
RECITALS
 
A.  WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Lender, and each Lender, severally and not jointly,
desires to purchase from the Company, a 7% Senior Secured Note (“Note”) in the
form of Exhibit A and Common Stock Purchase Warrants (“Warrant”) in the form of
Exhibit B attached hereto entitling the Lenders to purchase up to 1,600,000
shares of Common Stock.
 
B.  WHEREAS, concurrent with close of the purchase and sale of the Notes and
Warrants under this Agreement, the Company will sell 2,400,000 shares of Common
Stock (as defined below), at a price of $2.50 per share, pursuant to a certain
Securities Purchase Agreement (“Securities Purchase Agreement”) between the
Company and the accredited investors named therein (“Share Purchasers”), and, in
addition, acquire a put option from the Lenders to sell, from time to time, up
to $5 million of the Company’s Common Stock to the Lenders pursuant that certain
Equity Put Agreement (“Equity Put Agreement”) of the same date herewith between
the Company and Lenders.
 
AGREEMENT
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Lender agree as
follows:
 
ARTICLE I.
 
DEFINITIONS
 
1.1  Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings
indicated in this Section 1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Lender, any investment fund or managed account
that is managed on a discretionary basis by the same investment manager as such
Lender will be deemed to be an Affiliate of such Lender.
 
“Balance Warrants” shall have the meaning ascribed to such term in Section 4.11.
 
1

--------------------------------------------------------------------------------


 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States.
 
“Closing” means the Closing of the purchase and sale of the Notes and Warrants
pursuant to Section 2.1.
 
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Lenders’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Notes and Warrants have
been satisfied or waived.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means Preston Gates & Ellis LLP.
 
“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
in connection with the Closing.
 
“Effective Date” means the date that the initial Registration Statement filed by
the Company pursuant to the Registration Rights Agreement is first declared
effective by the Commission.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
2

--------------------------------------------------------------------------------


 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Notes” shall mean the 7% Senior Secured Notes in the form of Exhibit A attached
hereto.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company, the Lenders and the Share Purchasers in the
form of Exhibit C attached hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by each
Lender of the Warrant Shares.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Senior Notes” shall mean the Company’s outstanding 10% senior secured
convertible notes due February 2008 and outstanding 10% senior secured
convertible notes due March 2008.
 
“Shareholder Approval” means such approval as may be required by the applicable
rules and regulations of the American Stock Exchange (or any successor entity)
from the shareholders of the Company in accordance with Section 14 of the
Exchange Act with respect to the Company’s issuance of the Balance Warrants.
 
“Shares” means the 2,400,000 shares of Common Stock issued or issuable to each
Share Purchaser pursuant to the Securities Purchase Agreement.
 
3

--------------------------------------------------------------------------------


 
“Short Sales” shall include all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock). 
 
“Subscription Amount” means, as to each Lender, the aggregate amount to be paid
for a Notes and Warrants purchased hereunder as specified below such Lender’s
name on the signature page of this Agreement and next to the heading
“Subscription Amount”, in United States Dollars and in immediately available
funds
 
“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a).
 
“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the American Stock Exchange, the New York Stock Exchange, the
Nasdaq National Market or the OTC Bulletin Board.
 
“Transaction Documents” means this Agreement, and the Notes, Warrants, Security
Agreement and Registration Rights Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
ARTICLE II.
 
PURCHASE AND SALE
 
2.1  Closing. Upon the terms and subject to the conditions set forth herein, the
Company agrees to sell, and each Lender agrees to purchase, severally and not
jointly, a Note and Warrant for the Subscription Amount set forth on each
respective Lender’s signature page attached hereto, which in the aggregate shall
equal $7,000,000. On the Closing Date (the “Closing Date”), each Lender shall
deliver to the Company, via wire transfer or a certified check, immediately
available funds equal to its respective Subscription Amount, and the Company
shall deliver to such Lender a duly executed Note and Warrant. Upon satisfaction
of the conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at
the offices of Preston Gates Ellis LLP, 1990 Main Street Suite 600, Irvine,
California 92614, or such other location as the parties shall mutually agree.
 
2.2  Deliveries.
 
  (a)  On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to Lenders the following:
 
4

--------------------------------------------------------------------------------


 
(i)  this Agreement duly executed by the Company;
 
(ii)  the Notes and Warrants duly executed by the Company;
 
(iii)  a legal opinion of Company Counsel in the form acceptable to the Lenders
in their reasonable discretion;
 
(iv)  the Registration Rights Agreement duly executed by the Company;
 
(v)  a Security Agreement (“Security Agreement”) in the form of Exhibit D
attached hereto duly executed by the Company;
 
(vi)  the delivery of the written agreements of the holders of the Senior Notes
to convert all indebtedness outstanding under the Senior Notes not to be paid
off at the Closing to shares of Common Stock in the form acceptable to the
Lenders in their reasonable discretion;
 
(vii)  a pay-off statement from Lampe Conway & Co. stating the full amount due
and payable as of the Closing Date under that certain Credit Agreement dated
October 1, 2005 between the Company, Lampe and Triage Capital Management, L.P.;
 
(viii)  the Securities Purchase Agreement duly executed by the Share Purchasers
and the Company, and evidence that the full $6,000,000 purchase price for the
common shares sold thereby has been received by the Company; and
 
(ix)  the Equity Put Agreement duly executed by the Company.
 
(b)  On or prior to the Closing Date, each Lender shall deliver or cause to be
delivered to the Company the following:
 
(i)  this Agreement duly executed by such Lender;
 
(ii)  such Lender’s Subscription Amount by wire transfer or cashier’s check to
the account designated by the Company;
 
(iii)  the Registration Rights Agreement duly executed by such Lender; and
 
(iv)  the Security Agreement duly executed by such Lender.
 
2.3  Closing Conditions. 
 
(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:
 
5

--------------------------------------------------------------------------------


 
(i)  the accuracy when made and on the Closing Date of the representations and
warranties of Lenders contained herein;
 
(ii)  all obligations, covenants and agreements of Lenders required to be
performed at or prior to the Closing Date shall have been performed; and
 
(iii)  the delivery by the Lenders of the items set forth in Section 2.2(b) of
this Agreement.
 
(b)  The obligations of each Lender hereunder in connection with the Closing are
subject to the following conditions being met:
 
(i)  the accuracy when made and on the Closing Date of the representations and
warranties of the Company contained herein;
 
(ii)  all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed; and
 
(iii)  the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement.
 
ARTICLE III.
 
REPRESENTATIONS AND WARRANTIES
 
3.1  Representations and Warranties of the Company. Except as set forth under
the corresponding section of the disclosure schedules delivered to the Lenders
concurrently herewith (the “Disclosure Schedules”) which Disclosure Schedules
shall be deemed a part hereof, the Company hereby makes the representations and
warranties set forth below to each Lender:
 
(a)  Subsidiaries. All of the direct and indirect subsidiaries of the Company
are set forth on Schedule 3.1(a). The Company owns, directly or indirectly, all
of the capital stock or other equity interests of each Subsidiary free and clear
of any Liens, and all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.
 
(b)  Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
6

--------------------------------------------------------------------------------


 
(c)  Authorization; Enforcement. Subject to Shareholder Approval as to the
Balance Warrants only, the Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its stockholders in connection therewith
other than in connection with the Required Approvals. Each Transaction Document
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(d)  No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Notes and Warrants and
the consummation by the Company of the other transactions contemplated hereby
and thereby do not and will not (i) conflict with or violate any provision of
the Company’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected.
 
(e)  Filings, Consents and Approvals. Except as set forth on Schedule
3.1(e), the Company is not required to obtain any consent, waiver, authorization
or order of, give any notice to, or make any filing or registration with, any
court or other federal, state, local or other governmental authority or other
Person in connection with the execution, delivery and performance by the Company
of the Transaction Documents, other than (i) filings required pursuant to
Section 4.4 of this Agreement, (ii) the filing with the Commission of the
Registration Statement, (iii) application(s) to each applicable Trading Market
for the listing of the Warrant Shares for trading thereon in the time and manner
required thereby, (iv) the filing of Form D with the Commission and such filings
as are required to be made under applicable state securities laws; (v) the
filing of a UCC-1 Financing Statement with the Nevada Secretary of State; and
(vi) Shareholder Approval of the Balance Warrants (collectively, the “Required
Approvals”).
 
7

--------------------------------------------------------------------------------


 
(f)  Issuance of Securities. The Notes and Warrants, subject to Shareholder
Approval as to the Balance Warrants, are duly authorized and, when issued and
paid for in accordance with the applicable Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents. The Warrant Shares, when issued in accordance with the
terms of the Transaction Documents and subject to Shareholder Approval as to the
Balance Warrants, will be validly issued, fully paid and non-assessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents. The Company has reserved
from its duly authorized capital stock the Warrant Shares issuable pursuant to
this Agreement.
 
(g)  Capitalization. The capitalization of the Company is as set forth on
Schedule 3.1(g). No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as set forth on Schedule
3.1(g), there are no outstanding options, warrants, script rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or Common Stock Equivalents. The issuance and sale of the Notes and
Warrants will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Lenders) and will not result in a right
of any holder of Company securities to adjust the exercise, conversion, exchange
or reset price under any of such securities. All of the outstanding shares of
capital stock of the Company are validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities. Other than
Shareholder Approval as to the Balance Warrants, no further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the Notes and Warrants. Except
as set forth on Schedule 3.1(g), there are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.
 
(h)  SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the period commencing January 1, 2005 through the
date hereof (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. Except as set forth on Schedule 3.1(h), as of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, as applicable, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Except as set forth on Schedule 3.1(h),
the financial statements of the Company included in the SEC Reports complied in
all material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Except as set forth on Schedule 3.1(h), such financial statements have
been prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
8

--------------------------------------------------------------------------------


 
(i)  Material Changes; Undisclosed Events, Liabilities or Developments. Since
the date of the latest audited financial statements included within the SEC
Reports, except as specifically disclosed in a subsequent SEC Report or as set
forth on Schedule 3.1(i), (i) there has been no event, occurrence or development
that has had or that could reasonably be expected by the Company to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans. The Company does not have pending before
the Commission any request for confidential treatment of information.
 
(j)  Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which materially adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Notes and Warrants. There is no Action that has not been
disclosed in the SEC Reports. The Commission has not issued any stop order or
other order suspending the effectiveness of any registration statement filed by
the Company or any Subsidiary under the Exchange Act or the Securities Act.
 
(k)  Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company, and neither the
Company or any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. No executive officer, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters. The Company and its Subsidiaries
are in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
9

--------------------------------------------------------------------------------


 
(l)  Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business and all such laws that affect the environment.
 
(m)  Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(n)  Title to Assets. Except as set forth on Schedule 3.1(n), the Company and
the Subsidiaries have good and marketable title in fee simple to all real
property owned by them that is material to the business of the Company and the
Subsidiaries and good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance. The security interest granted by
the Company to the Lenders pursuant to the Security Agreement will be senior to
any other Liens of the Company.
 
(o)  Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Reports (collectively, the “Intellectual Property Rights”). Neither the
Company nor any Subsidiary has received a notice (written or otherwise) that the
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any Person. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights. The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties.
 
10

--------------------------------------------------------------------------------


 
(p)  Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the Subscription Amount. Neither
the Company nor any Subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business without a significant increase in cost.
 
(q)  Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $60,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) for other employee benefits, including stock option
agreements under any stock option plan of the Company.
 
(r)  Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date.
 
(s)  Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. Lenders shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by the Transaction
Documents as a result of any action taken by the Company or its Affiliates.
 
(t)  Private Placement. Assuming the accuracy of the Lenders representations and
warranties set forth in Section 3.2, no registration under the Securities Act is
required for the offer and sale of the Notes and Warrants by the Company to the
Lenders as contemplated hereby.
 
(u)  Investment Company. The Company is not, and is not an Affiliate of, and
immediately after the Closing, will not be or be an Affiliate of, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
The Company shall conduct its business in a manner so that it will not become
subject to the Investment Company Act.
 
11

--------------------------------------------------------------------------------


 
(v)  Registration Rights. Other than each of the Share Purchasers and Lenders,
no Person has any right to cause the Company to effect the registration under
the Securities Act of any securities of the Company.
 
(w)  Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
(x)  Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
any Lender as a result of such Lender and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents.
 
(y)  Disclosure. All disclosure furnished by or on behalf of the Company to
Lenders regarding the Company, its business and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, with respect to
the representations and warranties made herein are true and correct with respect
to such representations and warranties and do not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.
 
(z)  No Integrated Offering. Assuming the accuracy of each Lender’s
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Notes and Warrants to be integrated with prior offerings by the
Company for purposes of the Securities Act or, subject to Shareholder Approval
as to the Balance Warrants, any applicable shareholder approval provisions of
any Trading Market on which any of the securities of the Company are listed or
designated.
 
12

--------------------------------------------------------------------------------


 
(aa)  Tax Status. Except as set forth on Schedule 3.1(aa), and for matters that
would not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect, the Company and each Subsidiary has filed
all necessary federal, state and foreign income and franchise tax returns and
has paid or accrued all taxes shown as due thereon, and the Company has no
knowledge of a tax deficiency which has been asserted or threatened against the
Company or any Subsidiary.
 
(bb)  Acknowledgement Regarding Each Lender’s Purchase. The Company acknowledges
and agrees that each Lender is acting solely in the capacity of an arm’s length
lender with respect to the Transaction Documents and the transactions
contemplated thereby. The Company further acknowledges that each Lender is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated thereby and any advice given by such Lender or any of their
respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to each
Lender’s purchase of its respective Note and Warrant. The Company further
represents to each Lender that the Company’s decision to enter into this
Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
 
3.2  Representations and Warranties of Lenders. Each Lender, for itself and for
no other Lender, hereby represents and warrants as of the date hereof and as of
the Closing Date to the Company as follows:
 
(a)  Organization; Authority. Such Lender is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution, delivery and performance by such Lender of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of such Lender. Each Transaction
Document to which it is a party has been duly executed by such Lender, and when
delivered by such Lender in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Lender, enforceable against it
in accordance with its terms, except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(b)  Own Account. Each Lender understands that the Note, Warrant and Warrant
Shares are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the Note,
Warrant and Warrant Shares as principal for its own account and not with a view
to or for distributing or reselling such securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such securities in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such securities (this representation and warranty
not limiting each Lender’s right to sell the Warrant Shares pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws) in violation of the Securities Act or any applicable
state securities law. Each Lender is acquiring the Note and Warrant hereunder in
the ordinary course of its business.
 
13

--------------------------------------------------------------------------------


 
(c)  Lender Status. At the time such Lender was offered the Note and Warrant, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act. Such
Lender is not required to be registered as a broker-dealer under Section 15 of
the Exchange Act.
 
(d)  Experience of Lenders. Each Lender, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Note and Warrant, and has so evaluated the
merits and risks of such investment. Each Lender is able to bear the economic
risk of an investment in the Note and Warrant and, at the present time, is able
to afford a complete loss of such investment.
 
(e)  General Solicitation. Each Lender is not purchasing the Note and Warrant as
a result of any advertisement, article, notice or other communication regarding
the Note and Warrant published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(f)  Short Sales and Confidentiality Prior To The Date Hereof. Other than the
transactions contemplated hereunder or under the Equity Put Agreement and except
as separately disclosed by the Lenders to the Company in writing, each Lender
has not directly or indirectly, nor has any Person acting on behalf of or
pursuant to any understanding with such Lender, engaged in any transaction,
including Short Sales, in the securities of the Company since March 15, 2006
(“Discussion Date”). Such Lender has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).
 
(g)  Access to Information. Each Lender acknowledges that it has received and
had the opportunity to review (i) copies of the SEC Reports, and (ii) the terms
of the Securities Purchase Agreement, and all exhibits thereto. Each Lender
further acknowledges that it or its representatives have been afforded (iii) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Notes and Warrants, the merits and risks of investing in
the Notes and Warrants, and the terms of the Securities Purchase Agreement; (iv)
access to information about the Company and the Company's financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment in the Notes and Warrants; and (v) the
opportunity to obtain such additional information which the Company possesses or
can acquire without unreasonable effort or expense that is necessary to verify
the accuracy and completeness of the information contained in the SEC Reports.
 
14

--------------------------------------------------------------------------------


 
(h)  Restrictions on Notes and Warrants. Each Lender understands that the Notes
and Warrants have not been registered under the Securities Act and may not be
offered, resold, pledged or otherwise transferred except (a) pursuant to an
exemption from registration under the Securities Act or pursuant to an effective
registration statement in compliance with Section 5 under the Securities Act,
(b) in accordance with all applicable securities laws of the states of the
United States and other jurisdictions and (c) the lock-up provisions of Section
4.1(b) below.
 
ARTICLE IV.
 
OTHER AGREEMENTS OF THE PARTIES
 
4.1  Transfer Restrictions.
 
(a)  The Notes, Warrants and Warrant Shares may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of the Notes, Warrants and Warrant Shares other than pursuant to an
effective registration statement or Rule 144, the Company may require the
transferor thereof to provide to the Company an opinion of counsel to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred securities under the Securities Act.
 
(b)  In addition to transfer restrictions under the Securities Act, the Lenders
agree that any Warrant Shares issued upon exercise of the Warrants shall be
subject to a lock-up for a period of six months from the date of Closing and
during such period shall not be sold, assigned or otherwise disposed of by such
Lender except to a Permitted Transferee (as defined below) in accordance with
subpart (d) below.
 
(c)  Each Lender agrees to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Notes, Warrants and Warrant Shares in the
following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND ARE “RESTRICTED SECURITIES”
AS THAT TERM IS DEFINED IN RULE 144 UNDER THE SECURITIES ACT. SUCH SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND THE
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
THEREUNDER, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE REASONABLE
SATISFACTION OF COUNSEL TO THE ISSUER. [IN ADDITION, THESE SECURITIES ARE
SUBJECT TO A CONTRACTUAL LOCK-UP THE TERMS OF WHICH ARE SET FORTH IN A NOTE
PURCHASE AGREEMENT DATED MARCH 29, 2006 A COPY OF WHICH IS ON FILE WITH THE
COMPANY.]
 
15

--------------------------------------------------------------------------------


 
(d) Notwithstanding the foregoing, any holder of a Note, Warrant or Warrant
Shares may transfer such securities to any Permitted Transferee of such holder
who consents in a writing delivered to the Company to be bound by the terms of
this Agreement applicable to such securities, subject to the Company’s
reasonable determination that such transfer does not require registration of
such transferred securities under the Securities Act. With respect to any such
holder, a “Permitted Transferee” means the spouse or lineal descendants of such
holder, any trust for the benefit of such holder or the benefit of the spouse or
lineal descendants of such holder, any corporation or partnership in which such
holder, the spouse and the lineal descendants of such holder are the direct and
beneficial owners of substantially all of the equity interests (provided such
holder, spouse and lineal descendants agree in writing to remain the direct and
beneficial owners of all such equity interests), the personal representative of
such holder upon such holder’s death for purposes of administration of such
holder’s estate or upon such holder’s incompetency for purposes of the
protection and management of the assets of such holder; or for any holder that
is a partnership, limited liability company, corporation or other entity to (i)
a partner or former partner of such partnership, a member or former member of
such limited liability company or a shareholder of such corporation, (ii) the
estate of any such partner, member or shareholder, or (iii) any other Affiliate
of such holder; or for any Lender, to another Lender or an Affiliate of a
Lender.
 
4.2  Furnishing of Information. As long as any Lender owns the Warrant or any
Warrant Shares, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act. As long as any Lender owns the Warrant or any Warrant Shares, if
the Company is not required to file reports pursuant to the Exchange Act, it
will prepare and furnish to such Lender and make publicly available in
accordance with Rule 144(c) such information as is required for such Lender to
sell the Warrant Shares under Rule 144. The Company further covenants that it
will take such further action as each Lender may reasonably request, to the
extent required from time to time to enable such Lender to sell Warrant Shares
without registration under the Securities Act within the requirements of the
exemption provided by Rule 144.
 
4.3  Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Notes, Warrants or Warrant Shares in a manner that would require the
registration under the Securities Act of the sale of the Notes, Warrants and
Warrant Shares to any Lender or that would be integrated with the offer or sale
of the Notes, Warrants and Warrant Shares for purposes of the rules and
regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.
 
4.4  Securities Laws Disclosure; Publicity. The Company shall, within one
Trading Day of the Closing Date, issue a press release disclosing the material
terms of the transactions contemplated hereby, and shall file a Current Report
on Form 8-K which shall attach the Transaction Documents thereto by the fourth
Business Day following the Closing Date. The press release and Form 8-K shall be
acceptable to the Lenders in their reasonable discretion. The Lenders shall not
issue any such press release or otherwise make any such public statement without
the prior consent of the Company. The Company shall not publicly disclose the
name of the Lenders, or include the name of any Lender in any filing with the
Commission or any regulatory agency or Trading Market, without the prior written
consent of such Lender, except (i) as required by federal securities law in
connection with (A) any registration statement contemplated by the Registration
Rights Agreement and (B) the filing of final Transaction Documents (including
signature pages thereto) with the Commission and (ii) to the extent such
disclosure is required by law or Trading Market regulations, in which case the
Company shall provide such Lender with prior notice of such disclosure permitted
under this subclause (ii).
 
16

--------------------------------------------------------------------------------


 
4.5  Use of Proceeds. The Company shall use the net proceeds from the sale of
the Notes and Warrants hereunder as set forth on Schedule 4.5 of the Disclosure
Schedule.
 
4.6  Listing of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing of the Common Stock on a Trading Market, and as soon as
reasonably practicable following the Closing to list all of the Warrant Shares
on such Trading Market. The Company further agrees, if the Company applies to
have the Common Stock traded on any other Trading Market, it will include in
such application all of the Warrant Shares, and will take such other action as
is necessary to cause all of the Warrant Shares to be listed on such other
Trading Market as promptly as possible. The Company will take all action
reasonably necessary to continue the listing and trading of its Common Stock on
a Trading Market and will comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Trading Market.
 
4.7  Short Sales and Confidentiality After The Date Hereof. Each Lender
covenants that neither it nor any Affiliate acting on its behalf or pursuant to
any understanding with it will engage in any transactions, including any Short
Sales, in the securities of the Company during the period commencing at the
Discussion Time and ending at the time that the transactions contemplated by
this Agreement are first publicly announced as described in Section 4.4. Each
Lender covenants that neither it nor any Affiliate acting on its behalf or
pursuant to any understanding with it will engage in any Short Sales in the
securities of the Company during the period commencing at the Discussion Time
and ending on the Effective Date (“Black-out Termination Date”). Each Lender
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company as described in Section 4.4,
such Lender will maintain the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction). Each Lender understands and acknowledges that the Commission
currently takes the position that coverage of short sales of shares of the
Common Stock “against the box” prior to the Effective Date of the Registration
Statement with the Warrant Shares is a violation of Section 5 of the Securities
Act, as set forth in Item 65, Section A, of the Manual of Publicly Available
Telephone Interpretations, dated July 1997, compiled by the Office of Chief
Counsel, Division of Corporation Finance. Notwithstanding the foregoing, each
Lender makes no representation, warranty or covenant hereby that it will not
engage in Short Sales in the securities of the Company after the Black-out
Termination Date.
 
4.8  Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Notes and Warrants as required under Regulation D and to provide
a copy thereof, promptly upon request of the Lenders. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Notes and Warrants for, sale to
Lenders at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Lender.
 
17

--------------------------------------------------------------------------------


 
4.9  Dividends and Redemptions. The Company shall not declare or pay any
dividend or make any distribution on its capital stock or purchase, redeem (by
direct payment, sinking fund or otherwise) or otherwise acquire or retire for
value any of its capital stock, except that this restriction shall not apply to
the repurchase of shares of Common Stock from any employee of the Company upon
the cessation of his or her employment if such purchase is at the Company’s
option and is at a price no greater than the price originally paid for these
shares by the employee. Notwithstanding the foregoing, nothing in this Agreement
shall prohibit the Company from conducting any dividend, asset distribution,
spin-off or share repurchase under any arrangement with Dolphin Products Pty
Ltd.
 
4.10  Indebtedness. The Company will not create, incur, issue, assume, guarantee
or otherwise become liable for, any indebtedness that is senior to or pari passu
with the Notes.
 
4.11  Shareholder Approval. If the number of Warrant Shares plus the number of
shares of Common Stock sold under the Securities Purchase Agreement equal or
exceed 20% of the Company’s outstanding shares of Common Stock at Closing, then
the Purchasers agree that they shall receive at the Closing Warrants
representing the right to purchase their proportional share of 1,200,000
Warrants Shares and that they shall receive additional Warrants (“Balance
Warrants”) to purchase the remainder of their proportional shares of the
1,600,000 Warrant Shares upon, and subject to, the approval from the
shareholders of the Company in accordance with Section 14 of the Exchange Act.
The Company shall file a Proxy Statement on Schedule 14A under the Exchange Act
with the Commission within 20 calendar days of the date hereof, setting forth
all information required with respect to the Balance Shares and the transactions
contemplated hereby for the purpose of obtaining Shareholder Approval, and shall
pursue such Proxy Statement through any Commission review, and shall cause such
Proxy Statement to be mailed to its shareholders as required by the Exchange Act
within 5 calendar days of the completion of the Commission’s review, if any,
and, to hold a special meeting of its shareholders as soon as possible following
its mailing. The Company shall use all reasonable efforts to obtain such
Shareholder Approval.
 
ARTICLE V.
 
MISCELLANEOUS
 
5.1  Termination.  This Agreement may be terminated by any Lender, as to such
Lender’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Lenders, or the Company by written
notice to the other parties, if the Closing has not been consummated on or
before April 28, 2006, provided, however, that no such termination will affect
the right of any party to sue for any breach by the other party (or parties).
 
5.2  Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement; provided that the Company shall,
following the Closing, reimburse the reasonable legal fees and expenses of
counsel for the Lenders, which shall not exceed for all transactions
contemplated by this Agreement $25,000. The Company shall pay all transfer agent
fees, stamp taxes and other taxes and duties levied in connection with the
delivery of the Notes, Warrants or Warrant Shares to the Lenders.
 
18

--------------------------------------------------------------------------------


 
5.3  Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.4  Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day, (c)
the 2nd Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as follows:
 


If to the Company:
VendingData Corporation
 
6830 Spencer Street
 
Las Vegas, NV 89119
 
Facsimile: 702-617-4737
 
Attn: Mark R. Newburg, President
 
Chief Executive Officer



If to the Lenders:
c/o Bricoleur Capital Management, LLC
 
12230 El Camino Real, Suite 100
 
San Diego, CA 92130
 
Facsimile: 858-523-2010
 
Attn: Robert Poole



or such other address as either party may provide to the other in writing.


5.5  Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the party against whom
enforcement of any such waived provision is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.
 
5.6  Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
19

--------------------------------------------------------------------------------


 
5.7  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. Neither
the Company nor the Lenders may assign this Agreement or any rights or
obligations hereunder without the prior written consent of each the other party
(other than by merger), except that any Lender may assign its rights and
obligations hereunder, including any Notes, Warrants or Warrant Shares, to a
Permitted Transferee without the Company’s prior written consent.
 
5.8  No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
5.9  Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
San Diego, California. The parties hereby waive all rights to a trial by jury.
If either party shall commence an action or proceeding to enforce any provisions
of the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.
 
5.10  Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Notes and Warrants.
 
5.11  Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
5.12  Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
20

--------------------------------------------------------------------------------


 
5.13  Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Lender exercises a right, election, demand
or option under a Transaction Document and the Company does not timely perform
its related obligations within the periods therein provided, then such Lender
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
 
5.14  Replacement of Securities. If any certificate or instrument evidencing the
Notes, Warrants or Warrant Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof (in the case of mutilation), or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction. The applicant for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs (including
customary indemnity) associated with the issuance of such replacement security.
 
5.15  Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 
IN WITNESS WHEREOF, the parties hereto have caused this 7% Senior Secured Note
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
 

       
VENDINGDATA CORPORATION
 
   
   
    By:   /s/ Mark R. Newburg  

--------------------------------------------------------------------------------

Mark R. Newburg,  
President and Chief Executive Officer



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASERS FOLLOWS]


21

--------------------------------------------------------------------------------


 

       
BRICOLEUR PARTNERS, L.P.
 
 
By:
 
 Bricoleur Capital Management, LLC,
 Its General Partner         By:   /s/ Robert Poole  

--------------------------------------------------------------------------------

Robert Poole, Member of
 
Management Board
 
Subscription Amount: $1,000,000

 

       
BRICOLEUR ENHANCED, L.P.
 
 
By:
 
 Bricoleur Capital Management, LLC,
 Its General Partner         By:   /s/ Robert Poole  

--------------------------------------------------------------------------------

Robert Poole, Member of
 
Management Board
 
Subscription Amount: $2,500,000

 

       
BRIC 6, L.P.
 
 
By:
 
 Bricoleur Capital Management, LLC,
 Its General Partner         By:   /s/ Robert Poole  

--------------------------------------------------------------------------------

Robert Poole, Member of
 
Management Board
 
Subscription Amount: $1,000,000

 

       
BRICOLEUR OFFSHORE LTD.
 
 
By:
 
 Bricoleur Capital Management, LLC,
 Its General Partner         By:   /s/ Robert Poole  

--------------------------------------------------------------------------------

Robert Poole, Member of
 
Management Board
 
Subscription Amount: $2,500,000

 
 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND ARE “RESTRICTED SECURITIES”
AS THAT TERM IS DEFINED IN RULE 144 UNDER THE SECURITIES ACT. SUCH SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND THE
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
THEREUNDER, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE REASONABLE
SATISFACTION OF COUNSEL TO THE ISSUER.
 

$                
_____________, 2006

 
 
7% SENIOR SECURED PROMISSORY NOTE
 
1.  Obligation. For value received, VENDINGDATA CORPORATION, a Nevada
corporation (“Maker”), promises to pay to __________________ ("Holder"), the
Principal Amount and Interest (both as defined below) in the manner and upon the
terms and conditions set forth herein.
 
2.  Principal Amount and Interest. The principal amount (“Principal Amount”) of
this Note is __________ Dollars ($_______). This Note shall bear interest on the
unpaid Principal Amount at the rate of seven percent (7%) per annum
(“Interest”). The entire Principal Amount hereof shall be due and payable on
March 31, 2011. The accrued and unpaid Interest shall be paid in semi-annual
installments, commencing on June 1, 2006 and continuing thereafter on each June
1st and December 1st until all amounts owing under this Note are paid in full.
 
3.  Manner and Place of Payment. Payments of the Principal Amount and Interest
shall be made in lawful money of the United States of America. Principal and
Interest are payable at _______________________ or at such other place as Holder
may designate in writing.
 
4.  Prepayment. Maker shall have the right, at any time or from time to time, to
prepay, in whole or in part, the unpaid Principal Amount of this Note, without
penalty or premium.
 
5.  7% Senior Secured Promissory Note; Security Agreement. This Note is being
delivered under that certain 7% Senior Secured Note Purchase Agreement (“Note
Purchase Agreement”) between Maker and Holder dated March 29, 2006. Maker’s
obligations under this Note are subject to a security interest in the assets of
Maker, pursuant to that certain Security Agreement (“Security Agreement”) dated
______, 2006 entered into between Maker and Holder.
 
1

--------------------------------------------------------------------------------


 
6.  Events of Default. The following shall each constitute an “Event of Default”
under this Note: (i) default in the payment when due of any amount required
hereunder, (ii) default in Maker’s performance of any other obligation hereunder
or under the Security Agreement, the Note Purchase Agreement, the Registration
Rights Agreement or the Warrant that remains uncured ten days after receipt of
written notice of default, or (iii) any of the following events of bankruptcy or
insolvency: (A) the Maker shall file a voluntary bankruptcy or reorganization
petition under the provisions of the Federal Bankruptcy Act, any other
bankruptcy or insolvency law or any other similar statute applicable to the
Maker (“Bankruptcy Laws”), (B) the Maker shall consent to the filing of any
bankruptcy or reorganization petition against it under any Bankruptcy Law, (C)
the Maker shall make an assignment for the benefit of his creditors, (D) the
Maker shall admit in writing its inability to pay its debts generally as they
become due, (E) the Maker shall consent to the appointment of a receiver,
trustee, or by the order of a court of competent jurisdiction, a receiver,
liquidator or trustee of the Maker or of any substantial part of its property
shall not have been discharged within a period of sixty (60) days, (F) by decree
of such a court, the Maker shall be adjudicated bankrupt or insolvent or any
substantial part of the property of the Maker shall have been sequestered and
such degree shall have continued undischarged and unstayed for a period of sixty
(60) days after the entry thereof, or (G) an involuntary bankruptcy
reorganization petition pursuant to any Bankruptcy Law shall be filed against
the Maker (and, in the case of any such petition filed pursuant to any provision
of a statute which requires the approval of such petition by a court, shall be
approved by such a court) and shall not be dismissed within sixty (60) days
after such filing.
 
7.  Acceleration Upon Event of Default or Change of Control. Upon the occurrence
of an Event of Default specified in Section 7 above or a Change of Control (as
defined below), the entire Principal Amount and all Interest shall, at the
option of Holder evidenced by a written notice to Maker, become immediately due
and payable, without further presentment, notice or demand for payment. For
purposes of this Note, a “Change in Control” shall mean the occurrence of any of
the following events: (i) a sale of all or substantially all of the assets of
the Maker; (ii) a liquidation or dissolution of the Maker; (iii) a merger or
consolidation in which the Maker is not the surviving corporation, unless the
stockholders of the Maker immediately prior to such consolidation, merger or
reorganization, own more than 50% of the Maker’s voting power immediately after
such; (iv) a reverse merger in which the Maker is the surviving corporation but
the shares of Common Stock and securities convertible into Common Stock
outstanding immediately preceding the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash or
otherwise; (v) any consolidation or merger of the Maker, or any other corporate
reorganization, in which the stockholders of the Maker immediately prior to such
consolidation, merger or reorganization, own less than 50% of the Maker’s voting
power immediately after such consolidation, merger or reorganization; or
(vi) any Person other than James Crabbe becomes the owner, directly or
indirectly, of securities of the Maker representing more than 50% of the
combined voting power of the Maker’s then outstanding securities; provided,
however, that a “Change in Control” shall not include any transaction the sole
purpose of which is to change the state of the Maker’s incorporation. 
 
2

--------------------------------------------------------------------------------


 
8.  Expenses of Enforcement. Maker agrees to pay all reasonable costs and
expenses, including, without limitation, reasonable attorneys’ fees, as a court
of competent jurisdiction shall award, which Holder shall incur in connection
with any legal action or legal proceeding commenced for the collection of this
Note or the exercise, preservation or enforcement of Holder’s rights and
remedies thereunder.
 
9.  Cumulative Rights and Remedies. All rights and remedies of Holder under this
Note shall be cumulative and not alternative and shall be in addition to all
rights and remedies available to Holder under applicable law.
 
10.  Governing Law. This Note shall be governed by and interpreted and construed
in accordance with the laws of the State of Nevada.
 
11.  Notices and Demands. Any notice or demand which by any provision of this
Note is required or provided to be given shall be in writing and shall be deemed
to have been given or served sufficiently for all purposes if sent as provided
in the Note Purchase Agreement or through a nationally-recognized overnight
courier and simultaneously transmitted by facsimile to the following respective
addresses and facsimile telephone numbers:
 
Maker:
VendingData Corporation.
 
6830 Spencer Street
 
Las Vegas, NV 89119
 
Attention: Mark R. Newburg,
 
President and Chief Executive Officer
 
Facsimile: (702) 733-7197
   



or at any other address designated by Maker to Holder in writing.
 
Holder:
Attention:
 
Facsimile:

 
or at any other address designated by Holder to Maker in writing, and if to an
assignee of Holder, to its address as designated to Maker in writing.
 
IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered at
las Vegas, Nevada effective as of the day and year first above written.
 

        VENDINGDATA CORPORATION  
   
   
    By:      

--------------------------------------------------------------------------------

Mark R. Newburg,
  President and Chief Executive Officer



3

--------------------------------------------------------------------------------


 
EXHIBIT B
 
NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE ISSUER TO SUCH
EFFECT


COMMON STOCK PURCHASE WARRANT


To Purchase ________ Shares of Common Stock of
 
VENDINGDATA CORPORATION
 
THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, _____________ (the “Holder”), is entitled, upon the terms and subject
to the limitations on exercise and the conditions hereinafter set forth, at any
time on or after September __, 2006 (the “Initial Exercise Date”) and on or
prior to the close of business on the fifth anniversary of the Initial Exercise
Date (the “Termination Date”) but not thereafter, to subscribe for and purchase
from VendingData Corporation, a Nevada corporation (the “Company”), up to
_________ shares (the “Warrant Shares”) of Common Stock, par value $0.001 per
share, of the Company (the “Common Stock”). The purchase price of one share of
Common Stock under this Warrant shall be equal to the Exercise Price, as defined
in Section 2(b).
 
Section 1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in that certain 7% Senior Secured Note
Purchase Agreement (the “Purchase Agreement”) dated March __, 2006 between the
Company and the Holder.
 
Section 2. Exercise.
 
a)  Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or after the
Initial Exercise Date and on or before the Termination Date by delivery to the
Company of a duly executed facsimile copy of the Notice of Exercise Form annexed
hereto (or such other office or agency of the Company as it may designate by
notice in writing to the registered Holder at the address of such Holder
appearing on the books of the Company); and, within 3 Trading Days of the date
said Notice of Exercise is delivered to the Company, the Company shall have
received payment of the aggregate Exercise Price of the shares thereby purchased
by wire transfer or cashier’s check drawn on a United States bank.
Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Holder shall surrender this Warrant
to the Company for cancellation within 3 Trading Days of the date the final
Notice of Exercise is delivered to the Company. Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased. The Holder and the Company shall
maintain records showing the number of Warrant Shares purchased and the date of
such purchases. The Holder and any assignee, by acceptance of this Warrant,
acknowledge and agree that, by reason of the provisions of this paragraph,
following the purchase of a portion of the Warrant Shares hereunder, the number
of Warrant Shares available for purchase hereunder at any given time may be less
than the amount stated on the face hereof.
 
1

--------------------------------------------------------------------------------


 
b)  Exercise Price. The exercise price per share of the Common Stock under this
Warrant shall be $2.50, subject to adjustment herein (the “Exercise Price”).
 
c)  Mechanics of Exercise.
 
i.  Authorization of Warrant Shares. The Company covenants that all Warrant
Shares which may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of the purchase rights represented by this
Warrant, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges created by the Company in respect of the
issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue).
 
ii.  Delivery of Certificates Upon Exercise. Subject to the Company’s ability to
issue unlegended shares upon exercise of this Warrant in compliance with the
Securities Act and Holder’s acknowledgement of its compliance or intended
compliance with the registration and prospectus delivery requirements of the
Securities Act, certificates for shares purchased hereunder shall be transmitted
by the transfer agent of the Company to the Holder by crediting the account of
the Holder’s prime broker with the Depository Trust Company through its Deposit
Withdrawal Agent Commission (“DWAC”) system if the Company is a participant in
such system, and otherwise by physical delivery to the address specified by the
Holder in the Notice of Exercise within 3 Trading Days from the delivery to the
Company of the Notice of Exercise Form, surrender of this Warrant (if required)
and payment of the aggregate Exercise Price as set forth above (“Warrant Share
Delivery Date”).
 
iii.  Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.
 
iv.  No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which Holder would otherwise be entitled to purchase upon
such exercise, the Company shall at its election, either pay a cash adjustment
in respect of such final fraction in an amount equal to such fraction multiplied
by the Exercise Price or round up to the next whole share.
 
2

--------------------------------------------------------------------------------


 
v.  Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.
 
vi.  Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.
 
Section 3. Certain Adjustments.
 
a)  Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding: (A) pays a stock dividend or otherwise make a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
exercise of this Warrant), (B) subdivides outstanding shares of Common Stock
into a larger number of shares, (C) combines (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(D) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event and the number of shares issuable
upon exercise of this Warrant shall be proportionately adjusted. Any adjustment
made pursuant to this Section 3(a) shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.
 
3

--------------------------------------------------------------------------------


 
b)  Subsequent Rights Offerings. If the Company, at any time while the Warrant
is outstanding, shall issue rights, options or warrants to all holders of Common
Stock (and not to the Holder of this Warrant) entitling them to subscribe for or
purchase shares of Common Stock at a price per share less than the VWAP at the
record date mentioned below, then the Exercise Price shall be multiplied by a
fraction, of which the denominator shall be the number of shares of the Common
Stock outstanding on the date of issuance of such rights or warrants plus the
number of additional shares of Common Stock offered for subscription or
purchase, and of which the numerator shall be the number of shares of the Common
Stock outstanding on the date of issuance of such rights or warrants plus the
number of shares which the aggregate offering price of the total number of
shares so offered (assuming receipt by the Company in full of all consideration
payable upon exercise of such rights, options or warrants) would purchase at
such VWAP. Such adjustment shall be made whenever such rights or warrants are
issued, and shall become effective immediately after the record date for the
determination of stockholders entitled to receive such rights, options or
warrants. “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg
Financial L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time); (b)  if the OTC Bulletin Board is the Trading
Market, the volume weighted average price of the Common Stock for such date (or
the nearest preceding date) on the OTC Bulletin Board; (c) if the Common Stock
is not then quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink Sheets,
LLC (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holder and reasonably acceptable to the Company.
 
c)  Pro Rata Distributions. If the Company, at any time prior to the Termination
Date, shall distribute to all holders of Common Stock (and not to the Holder of
this Warrant) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than the Common Stock, then in each such case the Exercise Price shall be
adjusted by multiplying the Exercise Price in effect immediately prior to the
record date fixed for determination of stockholders entitled to receive such
distribution by a fraction of which the denominator shall be the VWAP determined
as of the record date mentioned above, and of which the numerator shall be such
VWAP on such record date less the then per share fair market value at such
record date of the portion of such assets or evidence of indebtedness so
distributed applicable to one outstanding share of the Common Stock as
determined by the Board of Directors in good faith. In either case the
adjustments shall be described in a statement provided to the Holder of the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock. Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above.
 
4

--------------------------------------------------------------------------------


 
d)  Fundamental Transaction. If, at any time while this Warrant is outstanding,
(A) the Company effects any merger or consolidation of the Company with or into
another Person, (B) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (C) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (D) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then, upon any subsequent exercise of this Warrant, the Holder shall have the
right to receive, for each Warrant Share that would have been issuable upon such
exercise immediately prior to the occurrence of such Fundamental Transaction, at
the option of the Holder, (a) upon exercise of this Warrant, the number of
shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a Holder of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such event or (b) if the Company is acquired in
an all cash transaction, cash equal to the number of Warrant Shares multiplied
by the excess, if any, of the cash paid on one share of Common Stock in such
transaction over the Exercise Price. For purposes of any such exercise, the
determination of the Exercise Price shall be appropriately adjusted to apply to
such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Company shall apportion the Exercise Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any exercise of this Warrant
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Fundamental Transaction shall issue to the Holder a new warrant consistent
with the foregoing provisions and evidencing the Holder’s right to exercise such
warrant into Alternate Consideration. The terms of any agreement pursuant to
which a Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this Section
3(d) and insuring that this Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.
 
e)  Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.
 

5

--------------------------------------------------------------------------------


 
f)  Voluntary Adjustment By Company. The Company may at any time during the term
of this Warrant reduce the then current Exercise Price to any amount and for any
period of time deemed appropriate by the Board of Directors of the Company.
 
g)  Notice to Holders.
 
i.  Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall promptly mail to
each Holder a notice setting forth the Exercise Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment.
 
ii.  Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock; (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock; (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights; (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register of the Company, at least 20 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice.
 
6

--------------------------------------------------------------------------------


 
Section 4. Transfer of Warrant.
 
a)  Transferability. Subject to compliance with any applicable securities laws
and the conditions set forth in Section 4(d) hereof, this Warrant and all rights
hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with a written
assignment of this Warrant substantially in the form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer. Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees and in the
denomination or denominations specified in such instrument of assignment, and
shall issue to the assignor a new Warrant evidencing the portion of this Warrant
not so assigned, and this Warrant shall promptly be cancelled. A Warrant, if
properly assigned, may be exercised by a new holder for the purchase of Warrant
Shares without having a new Warrant issued.
 
b)  New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.
 
c)  Warrant Register. The Company shall register this Warrant, upon records to
be maintained by the Company for that purpose (the “Warrant Register”), in the
name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.
 
d)  Transfer Restrictions. The Company may require, as a condition of allowing
the transfer of this Warrant (i) the opinion of counsel to the Company that such
transfer may be made without registration under the Securities Act and under
applicable state securities or blue sky laws, and (ii) that the holder or
transferee execute and deliver to the Company an investment letter in form and
substance acceptable to the Company and (iii) that the transferee be an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7), or
(a)(8) promulgated under the Securities Act or a “qualified institutional buyer”
as defined in Rule 144A(a) under the Securities Act. The foregoing conditions
shall not apply to any Permitted Transferee of Holder, subject to the Company’s
reasonable determination that such transfer does not require registration of
such transferred securities under the Securities Act. A “Permitted Transferee”
means the spouse or lineal descendants of Holder, any trust for the benefit of
Holder or the benefit of the spouse or lineal descendants of Holder, any
corporation or partnership in which Holder, the spouse and the lineal
descendants of Holder are the direct and beneficial owners of substantially all
of the equity interests (provided Holder, spouse and lineal descendants agree in
writing to remain the direct and beneficial owners of all such equity
interests), the personal representative of Holder upon Holder’s death for
purposes of administration of Holder’s estate or upon Holder’s incompetency for
purposes of the protection and management of the assets of Holder; or for any
Holder that is a partnership, limited liability company, corporation or other
entity to (i) a partner or former partner of such partnership, a member or
former member of such limited liability company or a shareholder of such
corporation, (ii) the estate of any such partner, member or shareholder, or
(iii) any other Affiliate of Holder.
 
7

--------------------------------------------------------------------------------


 
e)  Lock-Up. In addition to transfer restrictions under the Securities Act, the
Holder agrees that any Warrant Shares purchased hereunder shall be subject to a
lock-up for a period commencing on the date of this Warrant and expiring _____,
2006 [six months from the close of the Note Purchase Agreement] and during such
period shall not be sold, assigned or otherwise disposed of by Holder except to
a Permitted Transferee in accordance with subpart (d) above.
 
Section 5. Miscellaneous.
 
a)  No Rights as Shareholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights or other rights as a shareholder of the Company
prior to the exercise hereof as set forth herein.
 
b)  Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
 
c)  Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.
 
d)  Authorized Shares.
 
The Company covenants that during the period the Warrant is outstanding, it will
reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant. The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant. The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the Trading Market upon which the Common Stock may be listed.
 
8

--------------------------------------------------------------------------------


 
Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant, and (c) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Warrant.
 
Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.
 
e)  Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.
 
f)  Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered, will have restrictions upon
resale imposed by state and federal securities laws.
 
g)  Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date.
 
h)  Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Purchase Agreement.
 
i)  Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
 
9

--------------------------------------------------------------------------------


 
j)  Remedies. Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.
 
k)  Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of Holder. The provisions of this Warrant are intended to be
for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.
 
l)  Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.
 
m)  Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.
 
n)  Registration Rights. This Warrant and the Warrant Shares are entitled to the
benefits of that certain Registration Rights Agreement dated as of even date
herewith between the Company, Holder and the other signatories thereto (the
“Registration Rights Agreement”). The Company shall keep a copy of the
Registration Rights Agreement, and any amendments thereto, at its principal
office, and shall furnish copies thereof to the Holder upon request. A holder of
Warrant Shares issued upon the exercise of this Warrant, in whole or in part,
shall continue to be entitled with respect to such shares to all rights to which
it would have been entitled as a Holder under the Registration Rights Agreement.
 
o)  Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.
 
********************

10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.
 


Dated: March __, 2006
 

        VENDINGDATA CORPORATION  
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Mark R. Newburg,  
President and Chief Executive Officer

 
11

--------------------------------------------------------------------------------




NOTICE OF EXERCISE


TO: VENDINGDATA CORPORATION


(1)  The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.
 
(2)  Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:
 
_______________________________
 


The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:


_______________________________
 
_______________________________
 
_______________________________


(3) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.


[SIGNATURE OF HOLDER]
 
Name of Investing Entity:                       
Signature of Authorized Signatory of Investing Entity:                       
Name of Authorized Signatory:                                    
Title of Authorized Signatory:                               
Date:                                            
 
12

--------------------------------------------------------------------------------


 
ASSIGNMENT FORM


(To assign the foregoing Warrant, execute
this form and supply required information.
Do not use this form to exercise the Warrant.)






FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to
 


_______________________________________________ whose address is


_______________________________________________________________.






_______________________________________________________________


Dated: ______________, _______




Holder’s Signature: _____________________________


Holder’s Address: ______________________________
 
______________________________






Signature Guaranteed: ___________________________________________




NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.
 
13

--------------------------------------------------------------------------------

